Citation Nr: 1225234	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-17 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the record reflects that additional evidence remains outstanding, the Board must remand the claims file for the RO/AMC to comply with VA's duty to assist.

The claims file reflects that the Veteran served from July 1969 to June 1971. Although some service treatment records are associated with the claims file, there is no enlistment examination or any other service treatment record dated prior to February 1970. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005), and 38 C.F.R. § 3.159(c)(2), the RO/AMC must ensure that all available records are associated with the record and submit inquiries to both the National Personnel Records Center and the National Archives if unable to locate pertinent records through other channels. There is no indication that the RO made attempts to obtain the outstanding records, made a formal finding as to the unavailability of any such records, or, as required by 38 C.F.R. § 3.159(e), informed the Veteran of the status of his records and advised him that alternative forms of evidence could be developed to substantiate the claim. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992). While this case is in remand status, the RO/AMC must make additional inquiries to determine whether or not the Veteran's entire service treatment record has been associated with the claims file.

The Veterans Claims Assistance Act of 2000 (VCAA) further requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). No private medical records are associated with the claims file other than a single page of photocopied treatment notes from Doctors Sparks and MacCarty. However, the Veteran informed an April 2012 VA examiner that he "went to private podiatry 10 to 15 years" and "now [] goes to another private foot doctor." The RO/AMC must attempt to obtain these outstanding private records.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Ascertain if the Veteran has received any VA medical treatment. Associate any available records of VA treatment with the claims file. 

2. Attempt to locate COMPLETE service personnel and treatment records for the Veteran's term of active duty service. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), submit inquiry to the National Personnel Records Center and the National Archives if unable to locate the records through other channels. 

3. If no additional service records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of his records and advise him of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet.App.  261, 263-264 (1992); see Washington v. Nicholson, 19 Vet.App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody.").

4. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Specifically ask the Veteran to identify, and complete authorizations for, records of treatment from the private podiatrist that he saw for "10 to 15" years and his current foot doctor. Obtain any identified records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

5. Readjudicate the Veteran's petition to reopen his claim for service connection for bilateral flat feet. If the petition is not granted, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


